Higgins, J.
The origin and background of the Redevelopment Commission of Greensboro are set forth in the opinion of this Court on the first appeal reported in 258 N.C. 220, 128 S.E. 2d 391. Actually, the question now presented and argued before the Court is whether the Redevelopment Commission made an attempt in good faith to purchase from the respondents the two lots described in the petition before instituting the proceeding to take the property by condemnation. The petitioner introduced competent and substantial evidence of its attempt to negotiate in good faith prior to the filing of the present petition. One of the respondents admitted that she refused to permit the appraisers to go upon the premises and that she had “maintained all along that my property was not for sale . . .” Hence, objection on which the respondents rely is not sustained. The evidence was sufficient to justify the court in holding that a good faith effort had been made by the Redevelopment Commission to acquire the two lots by purchase. The stipulations appear to eliminate all other objections. On the oral argument here, no other question was debated.
The stipulations disclose that between the time Judge Shaw rendered judgment in the first proceeding, decreeing that the title to the lots and the improvements had passed to the Redevelopment Commission, and the time this Court reversed the judgment, the . . structures had been removed and destroyed by the petitioner under an order of the Superior Court . . . that there is now pending in the Superior Court of Guilford County a suit against the petitioner, Redevelopment Commission of Greensboro, et al., to recover damages for the taking and destroying of the improvements on said lands and for other causes alleged in said suit.”
The present action involves only the validity of the proceeding instituted January 14, 1963, for the condemnation of the two vacant lots and the award of just compensation due the respondents for the taking. In that connection the respondents have failed to show error in the proceedings now before us. The reference by the stipulations to another action for damages resulting from the destruction of the improvements on the lots is made solely for the purpose of disclosing that this Court has not taken into account that action or any issues involved therein.
In this present proceeding the respondents have failed to show error. The judgment of the Superior Court entered by Judge Johnston on October 13, 1965, is .
Affirmed.
Moore, J., not sitting.